         Case 1:19-cr-00724-JGK Document 68 Filed 08/21/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
────────────────────────────────────
UNITED STATES OF AMERICA

            - against -                            19 Cr. 724 (JGK)

Jimmie Gilmore                                     ORDER

                    Defendant.
────────────────────────────────────
JOHN G. KOELTL, District Judge:

       The trial date is adjourned to January 11, 2021 at 9:00

a.m.    A final pre-trial conference will be held on January 6,

2021 at 10:00 a.m.      The status conference on September 11,2020

is canceled.     If the parties wish to have another conference,

the parties should ask the Court for such an additional

conference.

       Because a continuance is needed to assure the effective

assistance of counsel, for the defendant to review discovery and

to consult with counsel, and for trial preparation, the Court

prospectively excludes the time from today, August 19, 2020,

until January 11, 2021, from Speedy Trial Act calculations.              The

Court finds that the ends of justice served by granting the

continuance outweigh the best interest of the defendant and the

public in a speedy trial.        This Order is entered pursuant to 18

U.S.C. § 3161(h)(7)(A).

SO ORDERED.

Dated:      New York, New York
            August 19, 2020               ___/s/ John G. Koeltl____
                                                 John G. Koeltl
                                          United States District Judge
